Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	The objection to the specification (Abstract), set forth in the Non-Final Office Action mailed on 4/28/2021 has been withdrawn because of the amendment filed on 10/28/2021. 
3.	Applicant’s arguments, see remarks page 6-12, filed 10/28/2021, with respect to the rejection(s) of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (Patent Publication No. DE 10 2013209808), rejection of claim 1 under 35 U.S.C. 102(a) (1) as being anticipated by Misic et al (US Patent No. 5,196,796) and rejection of claims 5-10 were rejected under 35 U.S.C. 103 as being obvious over Schmidt in view of Proctor et al. (US 3,504,276) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 7, regarding amended independent claim 1 that “The Applicant submits that Schmidt fails to disclose or suggest elements of present claim 1, including where the first and second conductor loops of the differential probe overlap in part in a direction normal to the mirror plane”.


Examiner Response:


    PNG
    media_image1.png
    511
    436
    media_image1.png
    Greyscale

Modified Figure 2 of Schmidt


Applicant’s Argument:
Applicant argues on page 7-8, regarding amended independent claim 1 that “As noted on page 3 of the application, the mirror plane exists between the two half-probes (8, 9) and the two half-probes are offset in an offset direction parallel to the mirror plane…
In the application as filed, page 8 line 22 to page 9 line 10 specifies that the peripheral portions of first and second conductor loops (which are perpendicular to the direction of offset) face each other and are overlapped or stacked in a direction normal to the mirror plane. The direction normal to the mirror plane has the same orientation as the magnetic field vectors labelled in annotated Fig. 2. The overlap in the direction normal to mirror plane permits the first and second conductor loops of the pair of half-probes to form a contiguous conductor portion”.

Examiner Response:
Applicant’s arguments, see page 7-8 (stated above), filed 10/28/2021, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive.
In response to Applicant's argument that the mirror plane exists between the two half-probes (8, 9) and……, applicant misinterprets the principle that claims are interpreted in the light of the specification. Although these limitations are found as examples or embodiments in the specification, they were not claimed explicitly. Nor were the words that are used in the claims defined in the specification to require these limitations. A reading of the specification provides Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In response to Applicant’s argument that does not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., the mirror plane exists between the two half-probes (8, 9) and page 8 line 22 to page 9 line 10 specifies that the peripheral portions of first and second conductor loops (which are perpendicular to the direction of offset) face each other and are overlapped or stacked in a direction normal to the mirror plane. The direction normal to the mirror plane has the same orientation as the magnetic field vectors labelled in annotated Fig. 2. The overlap in the direction normal to mirror plane permits the first and second conductor loops of the pair of half-probes to form a contiguous conductor portion) are not stated in the claims. It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. Threfore applicant’s argument is not persuasive.

Applicant’s Argument:
Applicant argues on page 8-9, regarding amended independent claim 1 that “The Applicant submits that there is no disclosure or suggestion of any overlap between coil elements 7 and 11 in Schmidt, where this overlap is in the z-direction (i.e., the direction normal to the mirror plane). Moreover, Schmidt specifically teaches away from a configuration in which any of the outer coil elements overlap. Paragraph [0042] of Schmidt notes that the coils of coil elements 7, 9 and 11 are to be arranged "one above another". In this configuration, no overlap of the coil elements in the z-direction would be possible (Remarks Page 8)………….


Examiner Response:
Applicant’s arguments, see page 8-9 (stated above), filed 10/28/2021, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive. Schmidt teaches, “The two outer flat coils 7 and 11 are essentially identical in terms of their magnetic properties and their turns and their number of turns, so that in a differential mode of operation of the two outer flat coils and missing metal object 3 induction effects of the two outer coils 7, 11 due to the opposite offset Size relative to the middle flat coil 9 to substantially compensate for zero; Paragraph [0041] Line 10 & Next page Line 1-3” and Again Schmidt teaches, “FIG. 2, the sensor 1 comprises three flat coils 7, 9, 11 arranged parallel with one another or at least approximately parallel to one another and with their flat sides overlapping one another; Paragraph [0041] Line 1-2; The flat coils 7, 9, 11 define a predetermined detection direction x directed parallel or substantially parallel to their flat sides; Paragraph [0041] Line 4-5)”. Modified Figure 2 of Schmidt also shows the offset between two conductor loop and overlap in the direction normal to the mirror plane and also offset direction parallel to the mirror plane. The definition of Offset is: 1.extend over so as to cover partly; https://www.dictionary.com/browse/overlap. Modified Figure 2 shows that the first and second conductor loop also extends so as to cover partly. Therefore applicant’s argument is not 

Applicant’s Argument:
Applicant argues on page 9-11, regarding amended independent claim 1 that “The Applicant further submits that Misic fails to disclose elements of present claim 1, including where the first and second conductor loops are parallel to the mirror plane.
The Applicant submits that the coil loops (20, 30) of Misic are not equivalent to the conductor loops of the present claimed, as the coils loops are not orientated parallel to the mirror plane…….. (Remarks-Page 10)………
As noted above, Misic does not disclose or suggest an assembly with parallel conductor loops that are parallel to one another and to the mirror plane. The coils (20, 30) of Misic are specifically arranged to be approximately perpendicular so that the resulting magnetic field vectors (V1, V2) of the fields induced within the coils (20, 30) are approximately perpendicular to one another. By contrast, the coil elements (7, 11) as shown in Fig. 1 of Schmidt are clearly oriented to be parallel to one another. As the positioning of the coil assemblies in Schmidt and Misic are demonstrably dissimilar, there would be no motivation to combine the teachings of Misic and Schmidt to arrive at present claim 1 (Remarks-Page 11)”.


Applicant’s arguments, see page 9-11 (stated above), filed 10/28/2021, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive partially. Applicant’s argument regarding reference Misic that Misic fails to disclose elements of present claim 1, including where the first and second conductor loops are parallel to the mirror plane is persuasive. Therefore the rejection of claim 1 under 35 U.S.C. 102(a) (1) as being anticipated by Misic et al (US Patent No. 5,196,796) has been withdrawn. However applicant’s argument “As the positioning of the coil assemblies in Schmidt and Misic are demonstrably dissimilar, there would be no motivation to combine the teachings of Misic and Schmidt to arrive at present claim 1” is not persuasive because the combination of Schmidt and Misic is never applied in the rejection to reject the claimed limitation. Therefore applicant’s argument is not persuasive. See the rejection set forth below.
Applicant’s argument regarding the dependent claims 5-10 is also not persuasive as stated above. See the rejection set forth below.

For expedite prosecution applicant is invited to call to discuss the present rejection and also if any further clarification needed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schmidt, Ralf (Hereinafter “Schmidt”) in the Patent Publication Number DE 10 2013 209 808 A1 (2014.11.27) (Cited reference in the IDS)
Regarding claim 1, Schmidt teaches a test apparatus comprising at least one differential probe (an inductive sensor for detecting a material and / or shape parameter of a metal object; Paragraph [0001] Line 1-2; Figure 1 shows an inductive sensor 1 (as the differential probe); Paragraph [0040] Line 1-2), at least one opening for test pieces around which the at least one differential probe can be rotated (In some applications, however, curved interrogation surfaces are desired in the longitudinal direction of the sensor interrogation surface. For such applications, the flat coils are suitably held on a flexible carrier film so as to be concave or convex around a correspondingly shaped metal object; Paragraph [0023] Line 5-8; therefore the curved surface of the flat coil makes the opening for the metal object and the sensor rotates around the metal object; The limitation is preamble of the claim which does not have any patentable weight), the differential probe [1] having a first half-probe [7] and a second half-probe [11] (FIG. 2, the sensor 1 comprises three flat coils 7, 9, 11 arranged parallel with one Paragraph [0041] Line 1-2), including
at least one conductor loop pair [7, 11] having a first conductor loop [7] of the first half-probe [7] and a second conductor loop [11] of the second half-probe [11] (FIG. 2, the sensor 1 comprises three flat coils 7, 9, 11 arranged parallel with one another or at least approximately parallel to one another and with their flat sides overlapping one another; Paragraph [0041] Line 1-2),
the first conductor loop [7] and second conductor loop [11] of which are shaped mirror-inverted relative to each other and with respect to a mirror-inverted arrangement thereof on respective sides of a mirror plane (The two outer flat coils 7 and 11 are essentially identical in terms of their magnetic properties and their turns and their number of turns, so that in a differential mode of operation of the two outer flat coils and missing metal object 3 induction effects of the two outer coils 7, 11 due to the opposite offset Size relative to the middle flat coil 9 to substantially compensate for zero; Paragraph [0041] Line 10 & Next page Line 1-3), wherein 
the first conductor loop [7] and the second conductor loop [11] are oriented parallel to the mirror plane (the sensor 1 comprises three flat coils 7, 9, 11 arranged parallel with one another or at least approximately parallel to one another; Paragraph [0041] Line 1-2) and are arranged offset relative to each other in an offset direction also parallel to the mirror plane (Relative to the middle flat coil 9, the two outer flat coils 7, 11 are offset in the opposite direction from each other by substantially equal distances -1:::.x and+ l:::.x in the predetermined detection direction x.; Paragraph [0041] Line 8-10), wherein
the first conductor loop [7] and the second conductor loop [11] overlap in part in the direction normal to the mirror plane (FIG. 2, the sensor 1 comprises three flat coils 7, 9, 11 arranged parallel with one another or at least approximately parallel to one another and with their flat sides overlapping one another; Paragraph [0041] Line 1-2; The flat coils 7, 9, 11 define a predetermined detection direction x directed parallel or substantially parallel to their flat sides; Paragraph [0041] Line 4-5).

Regarding claim 2, Schmidt teaches a differential probe, 
having a plurality of conductor loop pairs [7, 9, 11], wherein all first conductor loops [7] are aligned with one another and all second conductor loops [11] are aligned with one another (The flat coils 7, 9, 11 have single-plate windings 17 applied to support plates 15 in the manner of a "printed circuit". It is understood that the flat coils 7, 9, 11 can also be designed as multi-disc coils. Instead of the carrier plates 15 may be provided with or without bobbin in the stacking direction z of the flat coils 7, 9, 11 arranged one above another optionally multi-layered form windings; Paragraph [0042] Line 1-4).

Regarding claim 3, Schmidt teaches a differential probe, 
wherein the first conductor loop [7] and the second conductor loop [11] have respective straight conductor portions that are formed parallel to the offset direction (The flat coils 7, 9, 11 define a predetermined detection direction x directed parallel or substantially parallel to their flat sides; Paragraph [0041] Line 4-5; Relative to the middle flat coil 9, the two outer flat coils 7, 11 are offset in the opposite direction from each other by substantially equal Paragraph [0041] Line 8-10).

Regarding claim 4, Schmidt teaches a differential probe, 
wherein a first surface bounded by the first conductor loop [7] and a second surface bounded by the second conductor loop [11] overlap in part in the direction normal to the mirror plane or are disjunct (FIG. 2, the sensor 1 comprises three flat coils 7, 9, 11 arranged parallel with one another or at least approximately parallel to one another and with their flat sides overlapping one another; Paragraph [0041] Line 1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt ‘808 A1 in view of N. B. PROCTOR ET AL (Hereinafter “Proctor”) in the US Patent Number 3,504,276.

Regarding claim 5, Schmidt does not teach a testing device having at least one differential probe, comprising at least one through opening for test pieces, around which the differential probe can be rotated, wherein, during the rotation of the differential probe, a central axis of the through opening extends essentially parallel to the mirror plane or within the mirror plane.
Proctor teaches inspection coils made by a printed circuit technique that may be used in a plurality of different system applications (Column 1 Line 48-50), wherein 
the differential probe, comprising at least one through opening for test pieces, around which the differential probe can be rotated, wherein, during the rotation of the differential probe, a central axis of the through opening extends essentially parallel to the mirror plane or within the mirror plane (Now turning to FIGS. 11 and 12, convenient non-conductive boards having coils mounted thereon along with other components are shown. For instance, in FIG. 11 a coil pair 60 and 61 formed in a continuous manner on first 30 side 63 of the board there shown has an edge aligned substantially parallel with the curved under edge 65 of the board, this edge being the one which contacts the pipe in scanning, such as shown for board 17 in FIG. 1; Column 9 Line 27-34). The purpose of doing so is to precisely align the adjacent sides of coils so that they are uniformly disposed with respect to edge and to form a double differential coil structure, having the respective four sides of the coils precisely maintained.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Schmidt in view of Proctor, because Proctor teaches to include at least one through opening for test pieces, around which the differential probe can be rotated precisely aligns the adjacent sides of coils so that they are uniformly disposed with 


Regarding claim 6, Schmidt fails to teach a testing device, wherein two or a plurality of differential probes are arranged at essentially identical angular separations around the through opening.
Proctor teaches inspection coils made by a printed circuit technique that may be used in a plurality of different system applications (Column 1 Line 48-50), wherein 
two or a plurality of differential probes are arranged at essentially identical angular separations around the through opening (In FIG. 6, a printed circuit board 110' is divided into five sections, and on each section a printed circuit coil is outlined. In the first section, coil 112 of a controlled, fixed dimension has output connections extending from the coil loop on the left end extending to front edge 114 of the board. In the second section of board 110 a coil 118 is outlined which has the precise dimensions of coil 112 in the first section, except that ends 119 and 120 thereof communicating with edge 114 ,are located; Column 7 Line 52-65). The purpose of doing so is to make a stacked five-turn, multi-coil continuous structure and to minimizing the possibility of wrongly connecting the coils into an operating circuit.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Schmidt in view of Proctor, because Proctor teaches to arrange two or a plurality of differential probes at essentially identical angular separations makes a stacked five-turn, multi-coil continuous structure (Column 8 Line 8-9) and minimizes the possibility of wrongly connecting the coils into an operating circuit (Column 4 Line 10-17).

Regarding claim 7, Schmidt fails to teach a testing device, wherein at least two differential probes are arranged next to each other along the direction of shift.
Proctor teaches inspection coils made by a printed circuit technique that may be used in a plurality of different system applications (Column 1 Line 48-50), wherein 
at least two differential probes are arranged next to each other along the direction of shift (In FIG. 6, a printed circuit board 110' is divided into five sections, and on each section a printed circuit coil is outlined. In the first section, coil 112 of a controlled, fixed dimension has output connections extending from the coil loop on the left end extending to front edge 114 of the board. In the second section of board 110 a coil 118 is outlined which has the precise dimensions of coil 112 in the first section, except that ends 119 and 120 thereof communicating with edge 114 ,are located; Column 7 Line 52-65). The purpose of doing so is to make a stacked five-turn, multi-coil continuous structure and to minimizing the possibility of wrongly connecting the coils into an operating circuit.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Schmidt in view of Proctor, because Proctor teaches to arrange at least two differential probes next to each other along makes a stacked five-turn, multi-coil continuous structure (Column 8 Line 8-9) and minimizes the possibility of wrongly connecting the coils into an operating circuit (Column 4 Line 10-17).

Regarding claim 8, Schmidt fails to teach a method for producing a differential probe, wherein the first conductor loop is formed in a first sub portion of a flat circuit board, the second conductor loop is formed in a second sub portion of the circuit board at a position that 
Proctor teaches inspection coils made by a printed circuit technique that may be used in a plurality of different system applications (Column 1 Line 48-50), wherein 
wherein the first conductor loop [112] in Figure 6 is formed in a first sub portion of a flat circuit board [110]’, the second conductor loop [118] is formed in a second sub portion of the circuit board at a position that corresponds to the offset of the second conductor loop [118] with respect to the first conductor loop [112] in the finished differential probe, wherein the second conductor loop is formed in an orientation that is rotated by 180° around an axis of rotation parallel to the offset direction in comparison to its orientation in the finished second half-probe (In FIG. 6, a printed circuit board 110' is divided into five sections, and on each section a printed circuit coil is outlined. In the first section, coil 112 of a controlled, fixed dimension has output connections extending from the coil loop on the left end extending to front edge 114 of the board. In the second section of board 110 a coil 118 is outlined which has the precise dimensions of coil 112 in the first section, except that ends 119 and 120 thereof communicating with edge 114 ,are located; Column 7 Line 52-65), 
the circuit board [110] is divided and the first sub portion and the second sub portion are thereby separated from each other, the second sub portion is arranged next to the first sub portion, wherein the second conductor loop is brought into its orientation in the finished second half-probe, and the first sub portion and the second sub portion are connected to each other (Printed circuit, multi-turn coils may be made in a manner illustrated in FIGS. 6, 7 and 8. In FIG. 6, a printed circuit board 110' is divided into five sections, and on each section a printed circuit coil is outlined. In the first section, coil 112 of a controlled, fixed dimension has output connections extending from the coil loop on the left end extending to front edge 114 of the board, these ends being designated 115 and 116. In the second section of board 110 a coil 11·8 is outlined which has the precise dimensions of coil 112 in the first section, except that ends 119 and 120 thereof communicating with edge 114 are located in such a manner that first end 119 corresponds in position to second end 116 of coil 112, and second end 120 of coil 118 is located toward the middle of coil 118; Column 7 Line 50-67). The purpose of doing so is to provide a visibly obvious polarity, thereby minimizing the possibility of incorrectly connecting the coils into an assembly, to provide precision alignment of ends of matched coils located on opposite sides of a board from each other and from board to board makes correct connection automatic again and to minimize the possibility of wrongly connecting the coils
into an operating circuit.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Schmidt in view of Proctor, because Proctor teaches to divide circuit board and the first sub portion and the second sub portion thereby separated from each other provides a visibly obvious polarity, thereby minimizing the possibility of incorrectly connecting the coils into an assembly, provides precision alignment of ends of matched coils 
into an operating circuit; Column 4 Line 10-17).

Regarding claim 9, Schmidt fails to teach a method, wherein, in the first sub portion , in addition, a first conductor loop or a second conductor loop of a further differential probe and, in the second sub portion, correspondingly, a second conductor loop or a first conductor loop of this further differential probe are formed.
Proctor teaches inspection coils made by a printed circuit technique that may be used in a plurality of different system applications (Column 1 Line 48-50), wherein 
in the first sub portion, in addition, a first conductor loop [112] or a second conductor loop [118] of a further differential probe and, in the second sub portion, correspondingly, a second conductor loop [118] or a first conductor loop [112] of this further differential probe are formed (In FIG. 6, a printed circuit board 110' is divided into five sections, and on each section a printed circuit coil is outlined. In the first section, coil 112 of a controlled, fixed dimension has output connections extending from the coil loop on the left end extending to front edge 114 of the board. In the second section of board 110 a coil 118 is outlined which has the precise dimensions of coil 112 in the first section, except that ends 119 and 120 thereof communicating with edge 114 ,are located; Column 7 Line 52-65). The purpose of doing so is to make a stacked five-turn, multi-coil continuous structure and to minimize the possibility of wrongly connecting the coils into an operating circuit.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Schmidt in view of Proctor, because Proctor teaches to 


Regarding claim 10, Schmidt fails to teach a method, wherein the sub portions are provided with reference drill holes, by means of which the sub portions can be positioned relative to each other.
Proctor teaches inspection coils made by a printed circuit technique that may be used in a plurality of different system applications (Column 1 Line 48-50), wherein 
the sub portions are provided with reference drill holes, by means of which the sub portions can be positioned relative to each other (FIG. 8 shows in making the edge connections by terminating the ends of the coils at their respective board edges with a convenient conductive, receiving recess. Top board 130 shows a coil terminating with an end 131 and an end 133, each of which has a conductive recess in contact with the coil etched on the surface of the board. Similarly, the coil on board 135 terminates in ends 137 and 139 having conductive recesses; Column 8 Line 10-18). The purpose of doing so is to provide a greater area of contact for solder to be applied, to make the recesses may be made sufficiently deep to accommodate connector after insertion so that the edges of the stacked board arrangement remain flush.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Schmidt in view of Proctor, because Proctor teaches to provide the sub portions with reference drill holes provides a greater area of contact for solder to .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866